Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 23 January 1818
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith


				
					
					23-30 Jan. 1818
				
				23d. received a note from Mrs. Monroe requiring my attendance at 1 oclock I went according to appointment and found Mrs. Monroe in her small Drawing Room ready to receive me—She opened the business by apologizing for the liberty she had taken but she really took such an interesting in me that she had thought it right to speak to me on the subject of visiting and ettiquette She asked what was the reason I had declined visiting the Ladies of the Members of Congress I told her that the distances were so great and the difficulty of finding the different parts of the City where these Ladies thougt proper to take up their abode such as to make it impossible to devote the time to it which it required having avocations at home in addition to which I had but 1 pair of Horses and that they could not drag me at all hours of the day I was expected to accept of every evening party that was made and was not permitted to decline any dinner and that I could not and would not be doomed to run after every stranger that thought proper to come to Washington I invited them to my house which I thought was quite sufficient there was no ettiquette in the question I thought such things absurd She immediately informed me that Mr Monroe and herself had been labouring for six years to establish a regular ettiquette but that they had only gained one which was that the foreign Ministers should pay the first visit and that they should only have the first returned by the Secretaries and that the Ladies should return every visit In the evening went to Mrs Hellen’s where we had a delightful social supper being the payment of her loss at  Whist—She was much disappointed however at the failure of one of her Guest’s who was to have been on of the principal  performers on the occasion—We returned at twelve and were quite astonished to find it so late. Mrs Smith requested me to call on her.24 Called on Mrs Smith according to appointment She wished me to cut her out a baby’s cap which I attempted but I do not believe I succeeded.—The weather was so wet and disagreeable I returned home immediately—Was    engaged in the evening to Madame de Neuville but was prevented from going by the bad weather and the arrival of Miss Susan Buchanan who is come to make me a visit—Mr & Mrs. Frye who accompanied her passed the evening with me Mr A was very much indisposed all day with the rheumatism—He will not hear of bleeding but I am sure it would be of service—25 The weather continued very stormy and I concluded not to go to Church but finding it clear up towards twl twelve o’clock I ordered the carriage & paid visits with Miss Buchanan to the Presidents family to Mrs. Crawford Mrs Crowninshield and the Foreign Ministers after which I went to see my Sisters who are all well except Kitty—She has too many Doctors about her to be well.—passed the evening at home alone.26 This morning busied myself in arrangements for my party Mrs Boyd called and sat with me some time. I with difficulty prevailed on her to come tomorrow she however promised before she parted with me—Mr Fox and Mr. McKain called on Miss Susan Buchanan—In the evening Mr. Adams and myself went to Mrs Tayloe’s where we found a very large company assembled and the young people dancing. It was a party given in honour of the marriage of Mr Tayloe’s eldest Son to Miss  Maria Forrest a daughter of General Uriah Forrest who I dare say you were acquainted with He distinguished himself in the Revolutionary war and lost his leg which was amputated to save his life—The party was agreeable but I did not feel in good spirits and could not enjoy it—The evening was so dark that three or four Carriages were overturned though no material injury sustained—got home safe—27 The morning was inauspicious and looked very gloomy I got through all my arrangements and was ready by five o’clock—Mr Adams returned home and brought with him a Letter received from Mr Hanson the Senator from Maryland stating that the House of Wallace Johnson & Muir had been possessed of sixty thousand Acres of Land lying in Georgia near Augusta which were immensely valuable  and which he believed to be redeemable if Mr Adams would join him in a Lawsuit—This man’s father was the righteous Judge who repealed the decision of Judge Chase in my fathers favour  in favour of his own heirs and brought ruin on all my family—Mr Muir the third partner treated Mr Wallace this man’s Grandfather who now makes this application as they had both treated him and left them even in a worse situation and now mark the consequence! I much fear there is a deep and dreadful scene of villainy to unfold and I really do not understand and tremble to see the end of it—My company assembled at between 7 & 8 o clock and at a little after eight my home was crowded—The dancing began and I had the pleasure of seeing all my friends willing to be amused. In returning the Ladies all seemed a little uneasy as the night was frightfully dark and it rained considerably it was one when we retired—A question of ettiquette prevented the Senators Ladies from attending—Mr A & Myself are determined not to give up the point & we are supported by the President and his Lady.—28 We were all so fatigued this morning that we determined not to go out particularly as it rained all day and was very uncomfortable—I had received a severe blow on my Ancle and the fatigue of last evening had occasioned it to swell very considerably—In the evening we intended to go to the Drawing Room but it rained heavily and we were so afraid of being upset we decided not to venture. passed the it at home playing Loto and retire very early— 29 Went out with Miss Buchanan and called on Mrs Salsbee whose carriage had been overturned and she had been considerably hurt but found her able to sit up though her head and face were much bruised her. Saw all my Sisters who had got home safe Kitty much better—found at my return that I had had thirty visits. Thus you see my Dear Madam it is the business of life—Staid at home all the evening—30 Visits all the morning Madame de Neuville sat some time and was as pleasant as usual—I will be much obliged to you to tell Mrs Foster to whom I request you will remember me kindly that I will not have the Sattin dyed at all as I can get it done in Baltimore much better and I dont like the colour proposed.Mr Adams desires me to say how much he regrets that the pressure of business prevents his writing you more frequently—But he is aware of your indulgence and I hope my feeble efforts will contribute at least to wear away the time until Congress shall have risen and then he will be more at liberty to resume his favourite correspondence—Love & respects to all from your affectionate
				
					L. C. Adams.
				
				
					As I can only write by catches you must excuse the Scrawl and read it if you can
				
			